Citation Nr: 1723693	
Decision Date: 06/22/17    Archive Date: 06/29/17

DOCKET NO.  10-06 267	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for the residuals of a left knee contusion.

2.  Entitlement to service connection for a fibroma, non-osteogenic, left tibial metaphysis.

3.  Entitlement to service connection for a back disability, to include as being secondary to a left knee disability.


REPRESENTATION

Appellant represented by:	Robert W. Gillikin, II, Attorney


ATTORNEY FOR THE BOARD

N. Rasool, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1966 to April 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  In June 2011, the Veteran proffered testimony via videoconference before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing was prepared and has been included in the claims folder for review.

In a February 2012 decision, the Board remanded the above-noted claims to the agency of original jurisdiction (AOJ) for further development.  Shortly after this action, the Veteran died in May 2012.  The Veteran's spouse contacted the RO and requested that she be substituted for her deceased husband in the appeal before VA.  The appropriate paperwork was submitted and, as such, the Veteran's widow was substituted for the purposes of this appeal.

In August 2014, the Board remanded the claims to obtain a VA medical opinion and to obtain additional medical records.  The AOJ complied with the Board's remand directives and issued a supplemental statement of the case (SSOC) in April 2016.  

The case has now been returned to the Board for further appellate review.

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The Board regrets the delay, but additional evidentiary development is required prior to adjudicating the claims on appeal. 

In September 2014, the appellant submitted an appointment of representative form confirming Robert W. Gillikin, II as the current representative for these claims.  Along with this form, the appellant submitted a fee agreement document indicating the representative is also involved with representation for a benefits claim with Social Security Administration (SSA).  

It does not appear that efforts were made to retrieve SSA records.  As the SSA records are not on file and may be relevant to the claims on appeal, the AOJ must attempt to obtain them on remand.  See Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 2010) (VA's duty to assist specifically includes requesting information from other Federal departments or agencies, so including SSA, if potentially pertinent to the claim before VA).

Accordingly, the case is REMANDED for the following action:

1.  Obtain a complete copy of all documents and/or evidentiary material pertaining to the Veteran's application(s) for SSA disability benefits.  Any negative search should be noted in the record and communicated to the appellant.

2.  If the benefits sought on appeal remain denied, the appellant and her representative should be provided a supplemental statement of the case (SSOC).  Then the case should be returned to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




